Citation Nr: 0503786	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a lower leg 
disorder, to include varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from October 1973 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  This case was previously at the Board 
in November 2003, at which time service connection was 
granted for tinea pedis and the issues stated on the title 
page were remanded to the RO for further development.  

The issue of entitlement to service connection for a lower 
leg disorder, to include varicose veins is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's sinus disorder began several years after 
her discharge from active service and the medical evidence of 
record does not link the veteran's current sinus disorder, to 
her period of active of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and her representative have been provided with a 
copy of the appealed November 2001 rating decision, a January 
2002 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in March 2004 and May 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on her claims.  

In addition, in an August 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate her claims and 
offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what she could do to help with 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in August 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and private treatment records.  The 
veteran has not identified any additional evidence pertinent 
to her claim, not already of record, and there are no 
additional records to obtain.  Moreover, as noted above, the 
veteran has been informed of the type of evidence necessary 
to substantiate her claim, as well as the respective 
responsibilities of herself and VA as it pertains to her 
claim. 

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the service and post-service medical records 
contain no abnormal findings indicative of a sinus disorder 
until four years after the year post-service presumptive 
period.  With no objective medical evidence to substantiate 
the veteran's claimed symptoms suggestive of a sinus disorder 
within a year of service, any nexus opinion regarding this 
claim at this late stage would be speculative.  In the 
absence of pertinent abnormal findings, a clinician would 
have no means of linking the veteran's sinus disorder to 
service or within a year of active duty other than by pure 
speculation.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard to the claim on 
appeal.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). 

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Analysis

The veteran is seeking service connection for a sinus.  March 
2000 and July 2000 rating decisions denied service connection 
because there was no evidence of a chronic condition.  The 
matter was reconsidered under the requirements of the VCAA 
and a November 2001 rating decision again denied service 
connection for a sinus disorder because there was no evidence 
of a chronic condition. The veteran submitted a January 2002 
notice of disagreement asserting that in 1978 she was treated 
with strep throat and that this is missing from her military 
records.  She has also submitted statements certifying that 
her condition began while in service and has gotten worse 
since then.  Finally, she asserted that she is on constant 
medication, Flonase, for her condition and without it she 
becomes congested and cannot breathe.  

The Board notes that the veteran on both her July 1973 
enlistment examination and her February 1982 separation 
examination there were no complaints of a sinus disorder 
recorded.  Service medical records do reveal two in-service 
treatments for nasal congestion in March 1980 and August 
1981.  In the March 1980 instance, however, she was diagnosed 
with the flu.  The Board notes that there was no in-service 
diagnosis of a sinus disorder.

Subsequent VA treatment records reveal complaints of 
congestion and pressure in the face in November 1989.  They 
also record that the veteran has chronic nasal congestion and 
has had several episodes of sinusitis in the past.  The 
assessment was chronic congestion probably secondary to 
allergies and acute sinusitis currently.  In a February 1990 
ENT clinic report the examiner recorded that the veteran 
moved to the state seven months ago and has had constant 
nasal congestion since then.  The veteran reported that while 
she lived in Alabama she had experienced several episodes of 
acute sinusitis and since her arrival; she had been treated 
with antibiotics for presumed acute sinusitis.  However, 
physical examination results solely noted massively congested 
turbinates and a thin rhinorrhea.  The examiner also reviewed 
a Screening Sinus CT and found no evidence of acute or 
chronic sinusitis.   The examiner's impression was chronic 
nasal congestion, secondary to allergy problems.  The veteran 
was diagnosed with allergic rhinitis in April 1990.  In May 
1990, she was assessed with frequent sinus infections, 
probably viral.  In July 1990, she was assessed with 
sinusitis triggered by allergic rhinitis.  In March 1999, she 
reported with complaints of achyness, fevers and chills, with 
a slight runny nose; the examiner's impression was a viral 
syndrome.  In November 1999, she was treated for bronchitis.  
Recent records include complaints of sinus problems in 
December and a January 2003 emergency care note wherein the 
veteran presented with headache and facial pain and was 
assessed with sinusitis.  
	
The veteran has also submitted a March 2000 statement from 
VAMC physician assistant (PAC).  PAC D. asserted that she had 
reviewed the veteran's medical records and "she has been 
treated approximately ten times for sinus infections in the 
past 10 years."  PAC D. also submitted a May 2000 statement 
asserting she had reviewed the veteran's military records and 
"she was treated twice for upper respiratory type illnesses.  
One of these episodes she was given an antibiotic.  These 
could have possibly been related to her sinuses."

Additionally, the veteran has submitted a statement from her 
private primary care physician Dr. H.  The veteran has been 
receiving treatment from Dr. H. since May 1993.  Dr. H. 
asserted that the veteran has suffered from recurrent sinus 
problems that date back to her period of service and that 
these first became a problem in 1987.  Dr. H's records reveal 
that the veteran was treated for sinus pressure and 
congestion in July 1996 and diagnosed with allergic rhinitis 
in March 2000, for which she was treated with Flonase.  

Finally, the veteran has submitted three lay statements.  Her 
September 2001 friend lay statement asserted that she has 
known the veteran since June 1989 and that she has been 
treated for sinus problem by Dr. H.  Moreover, that Dr. H. 
has placed the veteran on Flonase for her sinus problems and 
nasal congestion.  Her co-worker lay statement stated that 
she has known the veteran since 1982; lived with her from the 
Spring of 1983 to the Fall of 1987; and during that time she 
had several problems with her sinuses and had to call in sick 
for work on several occasions.  The third lay statement, 
fellow a service-person, dated in August 2001, declared that 
the veteran has had a sinus condition since her period of 
service and that the veteran related to her that she received 
treated in service for sinus problems and once for strep 
throat.  Since her service, the fellow veteran has also 
asserted that her condition has worsened.

The Board acknowledges the veteran's contention that her 
current sinus disorder is related to service.  However, the 
Board does not find any medical evidence of sinus condition 
while in service.  The veteran's service medical records only 
report two treatments for nasal congestion; moreover, there 
are no findings of a sinus disorder.  Notwithstanding the 
veteran's assertion that she received treatment in service 
for strep, there is still no in-service diagnosis of a sinus 
disorder nor did the veteran herself report on her February 
1982 separation examination that she was experiencing any 
sinus disorder.  Furthermore, the Board finds post-service 
medical records do not reveal evidence of a chronic condition 
related to service.  VA medical records do not reveal 
treatment until November 1989, more than seven years after 
service.  Moreover, the Board notes that a February 1990 
examiner attributed the veteran's condition to allergies.  As 
to PAC D.'s assertions, the Board notes that she records 
treatment for sinus infections from 1990 to 2000, eight years 
after service and that she only asserts, "these could 
possibly have been related to her sinuses" without providing 
a medical basis for her conclusions.  Finally, as to Dr. H's 
assertions, the Board notes that she has been the veteran's 
primary care physician since May 1993, more than ten years 
after service.  Although she relates that the veteran has had 
recurrent sinus problems since service she does not provide 
medical evidence or basis of this fact.  A bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional. LeShore v. Brown, 8 Vet.App. 406 
(1995).

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a nexus between the 
veteran's period of service and any current sinus disorder.  
As to the veteran's contentions and her friends lay 
statements that she has been suffering from a sinus disorder 
since service, the Board finds that personal opinions, 
offered without the benefit of medical training or expertise, 
are not competent evidence required to determine an etiologic 
relationship between his sarcoidosis and service.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The Board finds that there is 
no continuity of symptomatology and that service connection 
for a sinus disorder is not warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for a sinus disorder is denied.


REMAND

The veteran is seeking service connection for a lower leg 
disorder, to include varicose veins.  With respect to the 
VA's duty to assist, under the VCAA, the VA has a duty to 
secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The Board notes that the veteran has 
submitted a March 2000 statement from PAC D. asserted "she 
has varicose veins, right >left around her ankles which may 
have been exacerbated by military foot wear and the use of 
blousing elastics."  Additionally, the veteran submitted for 
a January 2004 VA examination which assessed the veteran with 
lower extremity disorder classified as moderate superficial 
varicose veins, bilateral legs and thighs with intermittent 
aching pain in the legs related to the varicosities but 
without varicose ulcers, previous phlebitis, or venous 
insufficiency manifested by swelling.  The examiner also 
asserted "the probability is less than 50% that the lower 
leg disorder, including the varicose veins, resulted from 
wearing military shoes and elastic blousers or any other 
inservice event."  Notwithstanding, the Board notes that the 
January 2004 examination report does not address the issue of 
whether the veteran's disorder was aggravated by service.  
Accordingly, the Board finds that an additional examination 
would be helpful in the adjudication of the claim.  38 C.F.R. 
§ 3.159(c)(4)(C).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

2.  The RO should then schedule the 
veteran for the appropriate examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  
Thereafter, the examiner should express 
an opinion as to whether it as likely as 
not that the veteran's current lower leg 
disorder, to include varicose veins, had 
its onset or underwent an increase in 
severity as a result of his period of 
active service.  The examiner should set 
forth the basis for his conclusions.  

3.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


